Citation Nr: 0511901	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  80-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the rating for the veteran's service-connected 
residuals of a sprain of the left shoulder (left shoulder 
disability) was properly reduced from 10 percent to zero 
percent.

(The issues regarding the propriety of the reduction in the 
evaluation of the veteran's left shoulder disability and of 
current entitlement to an evaluation in excess of 10 percent 
for residuals of a left shoulder strain are the subject of 
separate decisions of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, including service in the Republic of Vietnam.


VACATUR

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1979 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that reduced the evaluation of the 
veteran's service-connected residuals of a left shoulder 
strain from 10 percent to noncompensably disabling.  The 
veteran perfected a timely appeal of the reduction of the 
evaluation to the Board.

Although in perfecting his appeal the veteran specifically 
challenged the reduction in the evaluation of his service-
connected residuals of a left shoulder strain, in neither the 
June 1979 rating decision nor the February 1980 Statement of 
the Case, in which the RO identified the issue on appeal as 
the evaluation of the veteran's service-connected left 
shoulder disability, was there citation to or discussion of 
the pertinent regulations governing rating reductions.  

In a May 12, 1981, decision, the Board likewise did not cite 
to or apply the law regarding the reduction of disability 
ratings; indeed, the Board framed the issue as one of 
entitlement to an increased (compensable) rating for 
residuals of a left shoulder strain, and determined that an 
increased rating was not warranted. 

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2004).  Here, the Board 
finds that VA's failure to cite to or address the law 
regarding the reduction of disability rating, including the 
veteran's entitlement to a restoration of his 10 percent 
evaluation, which was in effect for more than five years, 
resulted in prejudicial error that deprived the veteran of 
due process of law.  Consequently, the Board's May 12, 1981, 
decision is hereby VACATED.

In view of the Board's order vacating the May 12, 1981, 
decision, the question involving the propriety of the 
reduction will be considered de novo, and a new decision on 
that issue will be rendered, on this date.  That decision 
will be entered as if the Board's May 12, 1981, decision had 
never been rendered.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


